UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB S QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2007 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to SYNTEC BIOFUEL INC. (Exact name of registrant as specified in its charter) Washington 333-47514 91-2031335 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) Suite 206 - 388 Drake Street Vancouver, British Columbia, Canada V6B 6A8 (Address of principal executive offices) (Zip Code) Issuer’s telephone number (including area code) (604) 648-2090 (Former name, former address and former fiscal year, if changed since last report) (Zip Code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes S No £ Page 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes S No £ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to filed by Section 12, 13, or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by court. YesS No £ APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares of common stock outstanding as of November 13, 2007 was 32,972,629. Transitional Small Business Disclosure Format: YesS No £ Page 2 SYNTEC BIOFUEL INC. (A Development Stage Company) FORM 10-QSB PART I – FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS Balance Sheets 5 Statements of Operations 6 Statements of Cash Flows 7 Statement of Stockholders’ Equity 9 Notes to Financial Statements 10 Item 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 17 Item 3.CONTROLS AND PROCEDURES 19 PART II – OTHER INFORMATION Item 1.LEGAL PROCEEDINGS 20 Item 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 20 Item 3.DEFAULTS UPON SENIOR SECURITIES 20 Item 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 20 Item 5.OTHER INFORMATION 20 Item 6.EXHIBITS AND REPORTS ON FORM 8-K 20 Page 3 Item 1.FINANCIAL STATEMENTS SYNTEC BIOFUEL INC. (A Development Stage Company) FINANCIAL STATEMENTS September 30, 2007 Unaudited -4- SYNTEC BIOFUEL INC. (A Development Stage Company) BALANCE SHEETS ASSETS September 30, December 31, 2007 2006 Unaudited Current Assets Cash $ 30,224 $ 15,356 Equipment, net (Note 4) 236,858 2,397 Intellectual property(Note 5) 5,100,000 - Intangible assets(Note 6) 20,000 - $ 5,387,082 $ 17,753 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued liabilities $ 365,231 $ 12,317 Due to related party (Note 7) - 10,693 Notes payable (Note 8) 316,067 163,540 681,298 186,550 Commitments and Contingencies (Notes 1, 8 and 10) Preferred stock: Authorized: 20,000,000 with a par value of $0.0001 Issued and outstanding: None - - Common stock: Authorized: 100,000,000 with a par value of $0.0001 Issued and outstanding: 28,102,500 (December 31, 2006:17,102,500) (Note 9) 2,810 1,710 Additional paid-in capital (Note 9) 5,137,127 133,227 Accumulated other comprehensive income 412 71 Deficit accumulated during the development stage (434,565 ) (303,805 ) 4,705,784 (168,797 ) $ 5,387,082 $ 17,753 SEE ACCOMPANYING NOTES -5- SYNTEC BIOFUEL INC. (A Development Stage Company) STATEMENTS OF OPERATIONS Unaudited Three months ended Nine months ended March 15, 2000 (Date of Inception) to September 30, September 30, September 30, 2007 2006 2007 2006 2007 Revenue $ - $ - $ - $ - $ - Expenses Consulting fees 7,950 16,572 23,850 45,254 98,437 Depreciation 179 0 539 423 962 Filing fees 1,223 2,032 4,414 11,132 29,293 Interest expense (recovery) 17,498 (3,709 ) 22,527 2,463 29,374 Management fees (Note 7) 18,900 15,838 56,228 21,367 107,613 Marketing 1,533 2,344 3,038 28,648 28,786 Office and miscellaneous 82 11,897 944 13,719 18,163 Professional fees 3,182 6,831 19,220 35,116 92,186 Rights and licenses costs - - - 100 24,751 Write-down of website - 5,000 (50,547 ) (51,805 ) (130,760 ) (158,222 ) (434,565 ) Net loss $ (50,547 ) $ (51,805 ) $ (130,760 ) $ (158,222 ) $ (434,565 ) Basic and diluted loss per share $ - $ - $ - $ - Weighted average shares outstanding – basic and diluted 17,344,258 17,101,236 17,183,382 17,102,500 SEE ACCOMPANYING NOTES -6- SYNTEC BIOFUEL INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS Unaudited March 15, 2000 Nine months ended (Inception) to September 30, September 30, 2007 2006 2007 Cash flows from operating activities Net loss $ (130,760 ) $ (158,222 ) $ (434,565 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 539 423 962 Legal and organizational expenses - - 8,000 Rights and licenses costs - - 24,751 Share subscriptions receivable - - 575 Write-down of website - - 5,000 Accrued interest on notes payable 22,527 2,961 30,567 Changes in operating assets and liabilities: Accounts payable and accrued liabilities 2,914 12,045 15,231 Amounts due to related parties (10,693 ) - - Net cash used in operating activities (115,473 ) (142,793 ) (349,479 ) Cash flows from investing activities Investment in property and equipment - (2,820 ) (2,820 ) Rights and licenses - - (1 ) Website cost - - (5,000 ) Net cash used in investing activities - (2,820 ) (7,821 ) Cash flows from financing activities Increase in common stock - 1,250 101,612 Proceeds from notes payable 130,000 155,539 285,500 Net cash provided by financing activities 130,000 156,789 387,112 Effect of exchange rates on cash 341 (3,190 ) 412 Net increase in cash 14,868 7,986 30,224 Cash, beginning of period 15,356 44,307 - Cash, end of period $ 30,224 $ 52,293 $ 30,224 SEE ACCOMPANYING NOTES -7- SYNTEC BIOFUEL INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS (continued) Unaudited March 15, 2000 (Date of Nine months ended Inception) September 30, September 30, 2007 2006 2007 Cash paid for: Income taxes $ - $ - $ - Interest $ - $ - $ - Non-cash financing activities An aggregate of 4,323,000 common shares issued at fair values of $0.01 to $0.025 per share net of a deemed dividend of $10,250 $ - $ - $ 33,325 Issued 11,000,000 common shares at $0.4550 for equipment and intellectual property $ 5,005,000 $ - $ 5,005,000 Debt assumed on acquisition of assets $ 350,000 $ - $ 350,000 SEE ACCOMPANYING NOTES -8- SYNTEC BIOFUEL INC. (A Development Stage Company) STATEMENT OF STOCKHOLDERS’ EQUITY Deficit Accumulated Accumulated Additional Other During the Common Stock Paid-in Comprehensive Development Number Amount Capital Income (Loss) Stage Total Balance, December 31, 2005 17,100,000 $ 1,710 $ 131,977 $ 610 $ (112,724 ) $ 21,573 Stock issued as a privateplacement at a fair value of $0.50 per share 2,500 – 1,250 – – 1,250 Foreign currency translation adjustment – – – (539 ) – (539 ) Net loss – (191,081 ) (191,081 ) Balance, December 31, 2006 17,102,500 1,710 133,227 71 (303,805 ) (168,797 ) Foreign currency translation adjustment – – – 341 – 341 Stock issued for assumption of assets at fair market value of $0.4550 per share 11,000,000 1,100 5,003,900 5,005,000 Net loss – (130,760 ) (130,760 ) Balance, September 30, 2007 (Unaudited) 28,102,500 $ 2,810 $ 5,137,127 $ 412 $ (434,565 ) $ 4,705,784 SEE ACCOMPANYING NOTES -9- SYNTEC BIOFUEL INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS September 30, 2007 Unaudited Note 1 Basis of Presentation The foregoing unaudited interim financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB and Regulation S-B as promulgated by the Securities and Exchange Commission ("SEC"). Accordingly, these financial statements do not include all of the disclosures required by generally accepted accounting principles for complete financial statements. The accompanying unaudited financial statements and related notes should be read in conjunction with the audited financial statements and the Form 10-KSB of the Company for the year ended December 31, 2006. In the opinion of management, the unaudited interim financial statements furnished herein include all adjustments, all of which are of a normal recurring nature, necessary for a fair statement of the results for the interim period presented. The results of operations for such periods are not necessarily indicative of the results expected for a full year or for any future period. Note 2 Nature and Continuance of Operations Syntec Biofuel Inc. (the “Company”) was incorporated in the State of Washington on March 15, 2000.On April 7, 2006, the Company entered into a purchase and assignment agreement (the “Purchase Agreement”) with Syntec Biofuel Inc. ("Syntec Canada"), a Canadian company located in Burnaby, British Columbia, Canada, to acquire all its assets including the intellectual property relating to the development of a catalyst that would convert biomass into ethanol (an additive to gasoline). The Purchase Agreement was subject to the Company raising a minimum of $500,000 prior to September 12, 2006 or the ownership of assets would be assigned back to Syntec Canada. On September 12, 2006, the Company was unable to raise the required minimum amount of capital and the pending transaction with Syntec Canada was terminated. At the Annual General Meeting on July 13, 2006, the shareholders of the Company ratified the Purchase Agreement and the decision to change the Company’s name to Syntec Biofuel Inc. from NetCo Investments Inc. effective July 27, 2006. The Company is in the development stage and intends to continue its existing business plan of attempting to sell and market via the internet and commissioned sales agents,high-quality vitamins and homeopathic supplements with pre-packaged vacuum packed frozen foods in meal sized portions for consumption by domesticated household animals, i.e.; dogs and cats (“Pets”) under the ‘VitaBeast Foods’ label. On September 28, 2007, the Company entered into an asset purchase agreement with Montilla Capital Inc. (“Montilla”) to acquire co-ownership of the intellectual property (including patents) related to a method for producing catalysts and processes for the manufacture of lower aliphatic alcohol (which includes Ethanol) from synthetic gas (“Syngas”) and all of the operational assets to continue the development and commercialization of the process (Note 3). These interim financial statements have been prepared in accordance with generally accepted accounting principles applicable to a going concern, which assumes that the Company will be able to meet its obligations and continue its operations for its next fiscal year.Realization values may be substantially different from carrying values as shown and these financial statements do not give -10- SYNTEC BIOFUEL INC. (A Development Stage Company) Notes to Financial Statements September 30, 2007 Unaudited Note 2 Nature and Continuance of Operations (continued) effect to adjustments that would be necessary to the carrying values and classification of assets and liabilities should the Company be unable to continue as a going concern.At September 30, 2007, the Company had not yet achieved profitable operations, has accumulated losses of $434,565 since its inception and expects to incur further losses in the development of its business, all of which casts substantial doubt about the Company’s ability to continue as a going concern. Note 3 Acquisition of assets The Company issued 11,000,000 common shares to Montilla at a value of $5,005,000 per share in exchange for co-ownership of the intellectual property and 100% of the assets and will assume the liabilities of Montilla, estimated at $350,000.The Company also agreed to raise a minimum of $500,000 for the continued development of the catalyst (see Note 11). The purchase of the assets was approved by the Board of Directors on the same day. Proceeds: 11,000,000 common shares at $0.455 $ 5,005,000 Debt assumed 350,000 Total proceeds $ 5,355,000 Assets Acquired Office equipment $ 15,000 Laboratory equipments 220,000 Intangible assets 20,000 Intellectual property 5,100,000 Total assets acquired $ 5,355,000 Note 4 Equipment Cost Accumulated Amortization September 30, 2007 Net December 30, 2006 Net (Unaudited) Computer equipment $ 2,820 $ 962 $ 1,858 $ 2,397 Office equipment 15,000 - 15,000 - Laboratory equipments 220,000 - 220,000 - $ 237,820 $ 962 $ 236,858 $ 2,397 The equipment acquired on September 28, 2007 had not been put into use. Amortization was not recognized for the acquired equipment for the period ended September 30, 2007. -11- SYNTEC BIOFUEL INC. (A Development Stage Company) Notes to Financial Statements September 30, 2007 Unaudited Note 5 Intellectual property On September 28, 2007, the Company acquired co-ownership of the intellectual property, valued at $5,100,000 from Montilla with consideration of common shares at $0.4550 per share. The intellectual property includes the patent application number 11/138077 at the US Patent and Trademark Office of Catalyst Technology of producing and processing catalysts which can generate lower aliphatic alcohol (e.g. Ethanol) from Syngas.It also includes all existing substitute, divisional, continuation or continuation in-part patent applications of such patent application and all research and development processed from 2001 up until the effective date. Note 6 Intangible assets The Company acquired from Montilla on September 28, 2007 the business name of Syntec Biofuel, URL of www.syntecbiofuel.com and the Research &Development agreement. These assets are valued at $20,000 based on the cost of registration and maintenance. Note 7 Related Party Transactions The Company incurred the following expenses charged by related companies and the directors of the Company: Nine months ended September 30, 2007 2006 Consulting fees $ - $ 18,225 Management fees 56,228 21,367 $ 56,228 $ 39,592 As at September 30, 2007, the Company owed $nil (December 31, 2006 - $10,693) to a director of the Company. The amounts owing were unsecured, non-interest bearing and have no set terms of repayment. Note 8 Notes payable On August 31, 2006, the Company entered into an assignment agreement with Iris International Holdings Limited ("Iris") whereby the Company assigned to Iris $94,461 of its promissory notes and $14,039 of loans made to Syntec Canada in exchange to reduce the debt due by the Company to Iris from $250,000 to $141,500. Promissory notes owed to Iris were as follows: a) On May 25, 2006, the Company received a loan of $100,000 from Iris. The promissory note is unsecured and bears interest at 5% per annum. Repayment of the principal and accrued interest is extended and payable by the Company on December 31, 2007. On August 31, 2006, the assignment agreement reduced this loan to $nil. -12- SYNTEC BIOFUEL INC. (A Development Stage Company) Notes to Financial Statements September 30, 2007 Unaudited Note 8 Notes payable (continued) b) On July 26, 2006, the Company received a loan of $65,000 from Iris. The promissory note is unsecured and bears interest at 5% per annum. Repayment of the principal and accrued interest is extended payable by the Company on December 31, 2007. On August 31, 2006, the assignment agreement reduced this loan to $56,500. c) On September 28, 2006, the Company received a loan of $85,000 from Iris. The promissory note is unsecured, bears interest at 5% per annum. Repayment of the principal and accrued interest is extended payable by the Company on December 31, 2007. Iris extended the due date of these loans from June 30, 2007 until December 31, 2007 with extension fees of 10% of the capital debt. In the event of the Company is unable to repay the outstanding principal balances on these loans upon maturity, Iris has the option to demand payment in common shares of the Company at the market price which would represent approximately 1,050,000 shares at December 31, 2007. Included in the notes payable balance at September 30, 2007 is accrued interest and extension fees of $23,163. As of September 30, 2007, the Company had received loans totaling $144,000 from Hokley Limited (“Hokley”) as follows: a) On August 4, 2004, the Company received $4,000 from Hokley. The promissory note is unsecured, bears interest at 8% per annum and carries a loan fee equal to 10% of the principal balance. Repayment of the principal, accrued interest and loan fee is payable by the Company on December 31, 2007. b) On September 24, 2004, the Company received $5,000 from Hokley. The promissory note is unsecured, bears interest at 10% per annum and carries a loan fee equal to 10% of the principal balance. Repayment of the principal, accrued interest and loan fee is payable by the Company on October 24, 2007. c) On December 23, 2004, the Company received $5,000 from Hokley. The promissory note is unsecured, bears interest at 10% per annum and carries a loan fee of 10%. Repayment of the principal, accrued interest and loan fee is payable by the Company on October 23, 2007. d) On February 26, 2007, the Company received $40,000 from Hokley. The promissory note is unsecured, bears interest at 5% per annum. Repayment of the principal and accrued interest is payable by the Company on February 26, 2008. e) On May 28, 2007, the Company received $30,000 from Hokley. The promissory note is unsecured, bears interest at 5% per annum. Repayment of the principal and accrued interest is payable by the Company on May 28, 2008. f) On July 18, 2007, the Company received $30,000 from Hokley. The promissory note is unsecured, bears interest at 5% per annum. Repayment of the principal, accrued interest and loan fee is payable by the Company on July 18, 2008. -13- SYNTEC BIOFUEL INC. (A Development Stage Company) Notes to Financial Statements September 30, 2007 Unaudited Note 8 Notes payable (continued) g) On September 28, 2007, the Company received $30,000 from Hokley. The promissory note is unsecured, bears interest at 10% per annum. Repayment of the principal, accrued interest and loan fee is payable by the Company on September 28, 2008. Included in the notes payable balance at September 30, 2007 is accrued interest and loan fees of $7,404. Note 9 Common stock On September 28, 2007, the Company agreed to issue 11,000,000 shares of common stock at $0.4550 per share to Montilla in exchange for co-ownership of the intellectual property and 100% ownership of office and laboratory equipments and intangible assets. The Company also agreed to assume the $350,000 debt in Montilla. Note 10 Commitments On September 28, 2007, the Company entered into an assignment of agreement with Montilla for its catalyst development service agreement (the “Service Agreement”) with Syntec Biofuel Research Inc. ('SBRI') on a cost plus 5% basis. All new development and intellectual property will be owned by the Company. The Service Agreement shall be for an initial term of two years commencing on the contract date and automatically renewing for one year unless terminated in writing at least 60 days prior to the end of the term. Note 11 Subsequent events Pursuant to the asset purchase agreement with Montilla on September 28, 2007, the Company issued a common shares subscription agreement on October 1, 2007 to offer up to a maximum of 13,000,000 and a minimum total of 2,174,000 common shares at $0.231 per share. The Company raised a total of $1,125,000 by issuing 4,870,129 shares through the common shares subscription agreement. -14- SYNTEC BIOFUEL INC. (A Development Stage Company) QUARTERLY REPORT (SEC FORM 10-QSB) OVERVIEW Our primary business objective is to market high-quality vitamins, homeopathic supplements and pre-packaged vacuum packed raw foods, in meal sized portions, for domesticated household animals i.e. dogs and cats, via the Internet and commissioned sales agents. We are doing business as VitaBeast Foods and have started to market these products on-line under the VitaBeast Foods label. We will be applying to trademark the name VitaBeast Foods. We are marketing our product in Vancouver, Canada in order to facilitate easy delivery of our product. As soon as any and all defects have been identified and fixed, we will expand our geographic market. The URL www.vitabeast.com is owned by the Company and customers place their orders, via the website, and will have their delivery couriered directly to their address. All financial transactions will be handled by VitaBeast’s Visa and Mastercard merchant account. The VitaBeast Webmaster will download e-mail orders several times a day, check for payment and then submit the product order. VitaBeast uses e-commerce advertising such as banner ads on major servers and websites, use affiliate marketing as well as trying to insure that all major search engines display VitaBeast on their search pages as a choice for healthy pet foods and homeopathic supplements. Sales will also be implemented by commissioned sales agents. Sales agents will be paid a commission of 10% of the selling price of the VitaBeast product they sell.The company has had very little success in marketing the product on line and is contemplating doing a mail out to expose the service Vitabeast.com can offer. There are also a substantial number of established pet food providers that are advertising on Television which is making it very difficult to compete with. There are also local land based pet food stores that are offering pet foods via the internet. Background on VitaBeast.com and Suppliers We ascertained that there was a large and untapped market for vitamin and homeopathic supplements, as well as prepared fresh frozen raw pet foods.We found that many pet owners were in favor of changing their pet’s diets to one of fresh raw foods rather than dry treated food pellets and that most potential customers are working and that ordering over the Internet would have great convenience appeal. VitaBeast has initially started out with two providers: a) Amore Foods Ltd., who is the manufacturer and distributor of the prepared raw, fresh food meals for dogs and cats which they produce and freeze, including buffalo meat and bones in meal size portions. Amore Foods distribute as wholesalers. b) Adored Beast Veterinary Clinic will provide vitamins and supplements, until we are in a financial position to order in bulk directly from the distributors of vitamins and supplements. We will purchase vitamins and minerals from Adored Beast at cost, plus 10%. We do not have a written long-term agreement with either provider but the basic product is available from other sources and we, therefore, are not concerned about providers. VitaBeast retained a marketing consultant to provide an initial consultation and preliminary marketing plan for the Company. VitaBeast’s www.vitabeast.com, has been fully functional since June 15, 2004. VitaBeast has been advertising on-line but has not yet been successful in selling products. -15- Competition The electronic commerce industry is rapidly evolving and intensely competitive, and we expect competition to intensify in the future. Barriers to entry are minimal and current and new competitors can launch sites at a relatively low cost. In addition, the fresh raw foods, vitamin and supplement products for pets have no clear, dominant leader. Our competitors can be divided into several groups including: Ÿ traditional pet stores which sell packaged dry pet food as well as vitamins, supplements, minerals and alternative health products; Ÿ traditional veterinary clinics will be a constant competitor to VitaBeast; Ÿ the online retail initiatives of several traditional pet food, vitamins, supplements, minerals and alternative health products retailers; Ÿ independent online retailers specializing in pet foods, vitamins and supplements; and Ÿ mail-order and catalogue retailers of pet food, vitamins, supplements, minerals and alternative health products. Many of ourpotential competitors have longer operating histories, larger customer or user bases, greater brand recognition and significantly greater financial, marketing and other resources than we do. These competitors include multi-store/franchised big box pet product retailers as well as smaller “mom and pop” retail pet stores. In addition, an online retailer may be acquired by, receive investments from, or enter into other commercial relationships with, larger, well-established and well-financed companies as use of the Internet and other electronic services increases. Competitors have and may continue to adopt aggressive pricing or inventory availability policies and devote substantially more resources to website and systems development than we do. Increased competition may result in reduced operating margins and loss of market share. VitaBeast believes that the principal competitive factors in its’ markets are: § Ability to attract and retain customers by offering: a) convenience of ordering over the Internet and home delivery; and b) high quality fresh frozen raw foods in meal sized portions, high quality low cost vitamins and homeopathic supplements for the sole use of pets. § Salespeople working on a commission basis to sell product directly to the consumer. § Unique Product:VitaBeast’s products are a healthy alternative to the typical dry and tinned pet foods. It is management’s opinion that pet owners are becoming more aware of the value of feeding their pets healthy fresh raw food product rather than pre-packaged dry foods. § Quality and responsiveness of customer service: By utilizing the VitaBeast website, www.vitabeast.com, customers can order directly and inquire about special vitamin and supplement needs. With little difficulty, our online competitors can duplicate many of the products or services offered on the VitaBeast web site. The Company is finding it extremely difficult to generate sales. -16- Item 2.MANAGEMENTS’ DISCUSSION AND ANLAYSIS OR PLAN OF OPERATIONS Plan of Operations The following discussion contains certain forward-looking statements that are subject to business and economic risks and uncertainties, and our actual results could differ materially from those forward-looking statements. The following discussion regarding our financial statements should be read in conjunction with the financial statements and notes thereto. We have not currently generated any revenue from operations and do not expect to report any significant revenue from operations until our marketing efforts mature. Even after the sale of our product, there can be no assurance that we will generate positive cash flow and there can be no assurances as to the level of revenues, if any, that we may actually achieve from the VitaBeast website. Since inception, we have funded operations through common stock issuances, related and non-related party loans in order to meet our strategic objectives.However, there can be no assurance that we will be able to obtain further funds to continue with our efforts to establish a new business. As the shareholders are aware, we attempted to acquire the assets of Syntec Canada in July 2006 and were unable to consummate a deal as the subject condition of raising $500,000 was not met. On the September 28, 2007, we entered into a new purchase agreement (the '”Agreement”) with Montilla Capital Inc. ('Montilla') to acquire the Assets (including the Laboratory fixtures, fittings and equipment), and Intellectual Property (I.P.) with considerations of 11 million common shares and assumption of $350,000 debt in Montilla. We are subjected to raise minimum of $500,000 and maximum of $3 million by December 31, 2007 or the Agreement will be terminated. We will issue the shares to Montilla but will hold them in Trust until the funds have been raised. The money raised will be used to continue the development of the catalysts that Montilla has been working on and we estimate that it will take approximately 14 months to achieve commercialization. We also entered into an assignment of agreement with Montilla for its catalyst development service agreement (the “Service Agreement”) with Syntec Biofuel Research Inc. ('SBRI') on a cost plus basis. All new development and I.P. will be owned by us. On September 28, 2007, Ms. Janet Cheng was appointed as Chief Financial Officer by the Board of Directors.As CFO, Ms. Cheng oversees the financial department of Syntec Biofuel Inc. and its subsidiaries including, but not limited to, budgeting, tax planning, compliance with SEC financial reporting requirements and analyzing cash flow, cost controls and expenses.Ms. Cheng receives financial remuneration for this position of $48,000 per annum. Ms. Cheng is a Certified Public Accountant with a diverse knowledge of corporate finance.During the past five years she has assisted both private companies and public companies by managing their financial risk and assuring compliance with financial reporting requirements. On September 28, 2007, Dr. George Kosanovich was appointed as Chief Executive Officer by the Board of Directors.Mr. Michael Jackson has stepped down as CEO and is acting as President and V.P. Business development.As CEO, Dr. Kosanovich is responsible for implementing the strategic goals and objectives of the Company and giving direction and leadership towards the achievement of these goals.Dr. Kosanovich receives financial remuneration for this position of $120,000 per annum. For the past six years,Dr. Kosanovich has been working as a consultant to Canadian forestry companies with a special emphasis on developing biomass to biofuels technology and business development. -17- October 1, 2007, the Company issued common shares subscription agreement to its potential investors. On October 24, 2007, the Company raised $1,125,000 in total by issuing 4,870,129 common shares through the common shares subscription agreement at $0.231 per share. Money raised will be used to continue scientific research on perfecting and patenting catalysts that provide high selectivity to ethanol and higher order alcohols such as Butanol and Isoproponol. The primary goal is to commercially produce catalysts that can cost-effectively be deployed in catalytic reactors within reasonable temperature and pressure operating parameters. We expect to continue to incur losses in our efforts to establish a new business. We are a development stage company. In a development stage company, management devotes most of its activities to establishing a new business. As of September 30, 2007, we had a working capital deficit of $651,074. We are in immediate need of further working capital and are considering options with respect to financing in the form of debt, equity or a combination thereof. CRITICAL ACCOUNTING POLICIES AND ESTIMATES We have adopted various accounting policies that govern the application of accounting principles generally accepted in the United States of America in the preparation of our financial statements which requires us to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Although these estimates are based on our knowledge of current events and actions we may undertake in the future, they may ultimately differ from actual results. Certain accounting policies involve significant judgments and assumptions by us, which have a material impact on our financial condition and results.Management believes its critical accounting policies reflect its most significant estimates and assumptions used in the presentation of our financial statements.Our critical accounting policies include debt management and accounting for stock-based compensation.We do not have off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as "special purpose entities". RESULTS OF CONTINUING OPERATIONS Nine months ended September 30, 2007 compared to the nine months ended September 30, 2006: The Company had no revenue for the nine months ended September 30, 2007 and 2006. The total expenses decreased to $130,760 in 2007 from $158,222 in 2006. In 2007, the Company incurred consultant and management fees of $80,078 as compared to $66,621 in 2006 because new consultants were hired in 2007 to manage administration functions. Filing fees decreased to $4,414 in 2007 as compared to $11,132 in 2006 as a result of lesser number of regulatory filings. Professional fees decreased to $19,220 in 2007 from $35,116 in 2006 primarily due to decrease in our legal fees. Interest increased to $22,527 in 2007 as compared to $2,463 in 2006 as more money was borrowed and higher renewal fees. Our net loss per share remained at $nil for 2007 and 2006. FINANCIAL CONDITION AND LIQUIDITY Our cash position was $30,224 at September 30, 2007 and was $15,356 at December 31, 2006. Our working capital deficit at September 30, 2007 was $651,074 as compared to $171,194 at December 31, 2006. The Company's ability to continue as a going concern and fund operations through the remainder of 2007 is contingent upon its ability to raise funds through equity or debt financing. The Company has arranged loans from third party lenders in order to fund the ongoing operations of the business. These loans have been secured by way of promissory notes. -18- Item 3. CONTROLS AND PROCEDURES The Company carried out an evaluation of the effectiveness of the design and operation of the Company's disclosure controls and procedures as of September 30, 2007. Based on that evaluation, the Chief Executive Officer concluded that the Company's disclosure controls and procedures are effective in ensuring that information required to be disclosed in the reports the Company files under the Exchange Act are recorded, processed and reported as required. -19- PART II – OTHER INFORMATION Item 1. Legal Proceedings None. Item 2. Changes in Securities and Use of Proceeds None. Item 3. Defaults upon Senior Securities None. Item 4. Submission of Matters to a Vote of Security Holders None. Item 5. Other Information. None. Item 6. Exhibits and Reports on Form 8-K Exhibit Number Description 2.1* On September 27, the Company filed 8K regarding Promissory Note 31.1 302 Certification for the Chief Executive Officer 31.2 302 Certification for the ChiefFinancial Officer 32.1 906 Certification for the Chief Executive Officer 32.2 906 Certification for the ChiefFinancial Officer *previously filed with SEC SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SYNTEC BIOFUEL INC. (Registrant) /s/ Michael Jackson Date: November 14, 2007 Michael Jackson, Director /s/ Janet cheng Date: November 14, 2007 Janet Cheng, Director -20-
